       Case 5:19-cv-00145-KS-MTP Document 11 Filed 08/06/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION


DORIOUS TAYLOR                                                                       PETITIONER


VS.                                                   CIVIL ACTION NO. 5:19-cv-145-KS-MTP


WARDEN SHAWN GILLIS                                                                 RESPONDENT



                                              ORDER

       This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge Michael T. Parker entered herein on June 18, 2020, after referral

of hearing by this Court, no objections having been filed as to the Report and Recommendation,

and the Court, having fully reviewed the same as well as the record in this matter, and being fully

advised in the premises, finds that said Report and Recommendation should be adopted as the

opinion of this Court.

       IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Petition filed herein be, and the same is,

hereby dismissed with prejudice. A separate judgment will be entered herein in accordance with

this Order as required by Rule 58 of the Federal Rules of Civil Procedure.

       SO ORDERED, this the _6th___ day of August, 2020.



                                              ___s/Keith Starrett________________
                                              UNITED STATES DISTRICT JUDGE
